DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 12/27/2021.
No claims have been cancelled.
No claims have been added. 
Claims(s) 1-30 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 12/25/2021 and 12/27/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 5/18/2021.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Comments Regarding Subject Matter Eligibility
The potential abstract ideas of “determining, by a user equipment (UE), beamforming...” and “determining, by the UE, an inter-band...” as noted in claim 1 and similarly in claim 11 are considered as being recited with additional elements which integrate the potential abstract ideas into a practical application and are considered as not capable of being performed in the human mind and the claims are therefore considered as eligible subject matter under 35 U.S.C. 101..

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 3, 4, 5, 6, 7, 12, 13, 14, 15, 24, 25, 26 and 29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "or both" in line 2.  It is unclear what “both” is referring to.
Claim 4 recites the limitation “or a combination thereof” in line 4.  It is unclear what “combination thereof” is referring to.
Claim 7 recites the limitation "or both" in line 3.  It is unclear what “both” is referring to.
Claim 7 recites the limitation "or both" in line 5.  It is unclear what “both” is referring to.
Claim 12 recites the limitation “or a combination thereof” in line 2.  It is unclear what “combination thereof” is referring to.
Claim 13 recites the limitation “or a combination thereof” in line 3.  It is unclear what “combination thereof” is referring to.
Claim 14 recites the limitation “or a combination thereof” in line 3.  It is unclear what “combination thereof” is referring to.
Claim 15 recites the limitation “or a combination thereof” in line 5.  It is unclear what “combination thereof” is referring to.
Claim 24 recites the limitation "or both" in line 2.  It is unclear what “both” is referring to.
Claim 25 recites the limitation “or a combination thereof” in line 3.  It is unclear what “combination thereof” is referring to.
Claim 29 recites the limitation "or both" in line 2.  It is unclear what “both” is referring to.
Claims 5, 6 and 26 are rejected based upon a rejected parent claim.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jin et al. US 20210105780 (hereinafter “Jin1”).

As to claim 1:
Jin1 discloses:
A method of wireless communication comprising:
determining, by a user equipment (UE), beamforming information for two or more frequency bands;
 (“Referring to FIG. 2F, a UE in an RRC connected state may generate and receive UE capability information in response to the UE capability request message of the eNB in operation 2f-05 and transmit the obtained information to the eNB. For example, in the corresponding operation, UE capability information including whether simultaneous beam updating for a plurality of carriers and BWPs is supported may be included. Two methods as follows are possible as an indication method for this.”; Jin et al.; 0365)
(“2. Second method for transmitting UE capability: an indicator indicating whether simultaneous beam updating for the plurality of carriers and BWPs is supported for each band combination supported by the UE is included and indicated. In embodiment 2-3, the indication information may be included in the BC not only for intra-band BC but also for inter-band BC.”; Jin et al.; 0368)
(where
“transmitting UE capability...whether simultaneous beam updating for the plurality of carriers”/”receive UE capability information in response to the UE capability request message of the eNB” maps to “determining, by a user equipment (UE), beamforming information for two or more frequency bands”, where “whether simultaneous beam updating” maps to “determining...beamforming information”, where “whether” maps to “determining”, “simultaneous beam updating” maps to “beamforming information”, “transmitting UE capability”/”in response to...request” maps to “by the user equipment (UE)”, “plurality of carriers” maps to “for two or more frequency bands”

determining, by the UE, an inter-band carrier aggregation (CA) mode based on the beamforming information and one or more conditions; and
(“Specifically, FIG. 2F is a diagram illustrating a method 2-3 of simultaneously updating a TCI state in all configured carriers and BWPs through one TCI state activation/deactivation MAC CE with respect to a plurality of carriers and BWPs in a situation where inter-band CA is applied according to embodiment 2-3 disclosed in this disclosure (mapping corresponding carrier/BWP information to RRC configuration), according to an embodiment of the disclosure.”; Jin et al.; 0341)
(where
“whether simultaneous beam updating for the plurality of carriers and BWPs is supported for each band combination supported by the UE”/”where inter-band CA is applied” maps to “determining, by the UE, an inter-band carrier aggregation (CA) mode based on the beamforming information and one or more conditions”, where “whether” maps to “determining”, “is supported for each band combination supported by the UE...for inter-band BC” maps to “an inter-band carrier aggregation (CA) mode based on the beamforming information and one or more conditions”, “each band combination supported...for inter-band BC”/”where inter-band CA is applied” maps to “an inter-band aggregation (CA) mode”, where “supported” maps to “mode”,  where “each band combination supported...for inter-band BC” is determined based on “whether simultaneous beam updating...is supported” which maps to “based on the beamforming information”, “is supported for each band combination supported by the UE”/”BWPs” maps to “and one or more conditions”, where “each...supported by the UE”/”BWPs” maps to “conditions”

“transmitting UE capability”/”in response to...request” maps to “by the user equipment (UE)”

transmitting, by the UE, a message indicating the inter-band CA mode.
(where
“transmitting UE capability: an indicator indicating whether simultaneous beam updating for the plurality of carriers and BWPs is supported for each band combination supported by the UE is included and indicated. In embodiment 2-3, the indication information may be included in the BC not only for intra-band BC but also for inter-band BC”/”where inter-band CA is applied” maps to “transmitting, by the UE, a message indicating the inter-band CA mode”, where “transmitting UE capability”/”in response to...request” maps to “transmitting by the UE”, “transmitting indicator” maps to “message”, “indicating...supported for each band combination...for inter-band BC” maps to “indicating the inter-band CA mode” where “indicating” maps to “indicating”, “included...for inter-band BC”/”where inter-band CA is applied” maps to “inter-band CA”, “supported” maps to “mode”
      	
	Jin et al. teaches a UE receiving a capability request message from a eNB and in response sending a message to the eNB which includes information regarding whether the UE supports simultaneous beam updating for a plurality of carriers and BWPs and whether the simultaneous beam updating is supported for each band combination supported by the UE where one of the band combinations supported by the UE includes inter-band BC.

As to claim 11:
Jin1 discloses:
An apparatus configured for wireless communication, the apparatus comprising: 
at least one processor; and a memory coupled to the processor, the processor is configured to:
determine beamforming information for two or more frequency bands; 
 (“Referring to FIG. 2F, a UE in an RRC connected state may generate and receive UE capability information in response to the UE capability request message of the eNB in operation 2f-05 and transmit the obtained information to the eNB. For example, in the corresponding operation, UE capability information including whether simultaneous beam updating for a plurality of carriers and BWPs is supported may be included. Two methods as follows are possible as an indication method for this.”; Jin et al.; 0365)
(“2. Second method for transmitting UE capability: an indicator indicating whether simultaneous beam updating for the plurality of carriers and BWPs is supported for each band combination supported by the UE is included and indicated. In embodiment 2-3, the indication information may be included in the BC not only for intra-band BC but also for inter-band BC.”; Jin et al.; 0368)
(where
“transmitting UE capability...whether simultaneous beam updating for the plurality of carriers”/”receive UE capability information in response to the UE capability request message of the eNB” maps to “determining, by a user equipment (UE), beamforming information for two or more frequency bands”, where “whether simultaneous beam updating” maps to “determining...beamforming information”, where “whether” maps to “determining”, “simultaneous beam updating” maps to “beamforming information”, “transmitting UE capability”/”in response to...request” maps to “by the user equipment (UE)”, “plurality of carriers” maps to “for two or more frequency bands”

determine an inter-band carrier aggregation (CA) mode based on the beamforming information and one or more conditions; and 
 (“Specifically, FIG. 2F is a diagram illustrating a method 2-3 of simultaneously updating a TCI state in all configured carriers and BWPs through one TCI state activation/deactivation MAC CE with respect to a plurality of carriers and BWPs in a situation where inter-band CA is applied according to embodiment 2-3 disclosed in this disclosure (mapping corresponding carrier/BWP information to RRC configuration), according to an embodiment of the disclosure.”; Jin et al.; 0341)
(where
See FIG. 1P for “processor” and “memory”, etc.
“whether simultaneous beam updating for the plurality of carriers and BWPs is supported for each band combination supported by the UE”/”where inter-band CA is applied” maps to “determining, by the UE, an inter-band carrier aggregation (CA) mode based on the beamforming information and one or more conditions”, where “whether” maps to “determining”, “is supported for each band combination supported by the UE...for inter-band BC” maps to “an inter-band carrier aggregation (CA) mode based on the beamforming information and one or more conditions”, “each band combination supported...for inter-band BC”/”where inter-band CA is applied” maps to “an inter-band aggregation (CA) mode”, where “supported” maps to “mode”,  where “each band combination supported...for inter-band BC” is determined based on “whether simultaneous beam updating...is supported” which maps to “based on the beamforming information”, “is supported for each band combination supported by the UE”/”BWPs” maps to “and one or more conditions”, where “each...supported by the UE”/”BWPs” maps to “conditions”

“transmitting UE capability”/”in response to...request” maps to “by the user equipment (UE)”

transmit a message indicating the inter-band CA mode.
 (where
“transmitting UE capability: an indicator indicating whether simultaneous beam updating for the plurality of carriers and BWPs is supported for each band combination supported by the UE is included and indicated. In embodiment 2-3, the indication information may be included in the BC not only for intra-band BC but also for inter-band BC”/”where inter-band CA is applied” maps to “transmitting, by the UE, a message indicating the inter-band CA mode”, where “transmitting UE capability”/”in response to...request” maps to “transmitting by the UE”, “transmitting indicator” maps to “message”, “indicating...supported for each band combination...for inter-band BC” maps to “indicating the inter-band CA mode” where “indicating” maps to “indicating”, “included...for inter-band BC”/”where inter-band CA is applied” maps to “inter-band CA”, “supported” maps to “mode”
      	
	Jin et al. teaches a UE receiving a capability request message from a eNB and in response sending a message to the eNB which includes information regarding whether the UE supports simultaneous beam updating for a plurality of carriers and BWPs and whether the simultaneous beam updating is supported for each band combination supported by the UE where one of the band combinations supported by the UE includes inter-band BC.

As to claim 13:
Jin1 discloses:
An apparatus, wherein the one or more conditions include or correspond to a user equipment (UE) capability, a band or ... supported, ..., a channel condition, or ....
 (“Referring to FIG. 2F, a UE in an RRC connected state may generate and receive UE capability information in response to the UE capability request message of the eNB in operation 2f-05 and transmit the obtained information to the eNB. For example, in the corresponding operation, UE capability information including whether simultaneous beam updating for a plurality of carriers and BWPs is supported may be included. Two methods as follows are possible as an indication method for this.”; Jin et al.; 0365)
(“2. Second method for transmitting UE capability: an indicator indicating whether simultaneous beam updating for the plurality of carriers and BWPs is supported for each band combination supported by the UE is included and indicated. In embodiment 2-3, the indication information may be included in the BC not only for intra-band BC but also for inter-band BC.”; Jin et al.; 0368)
 (“Specifically, FIG. 2F is a diagram illustrating a method 2-3 of simultaneously updating a TCI state in all configured carriers and BWPs through one TCI state activation/deactivation MAC CE with respect to a plurality of carriers and BWPs in a situation where inter-band CA is applied according to embodiment 2-3 disclosed in this disclosure (mapping corresponding carrier/BWP information to RRC configuration), according to an embodiment of the disclosure.”; Jin et al.; 0341)
(where
“is supported for each band combination supported by the UE”/”BWPs” maps to “and one or more conditions”, where “each...supported by the UE”/”BWPs” maps to “conditions”

Claim(s) 21 and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. US 20200259618 (hereinafter “Yang1”).

As to claim 21:
Yang1 discloses:
A method of wireless communication comprising:
transmitting, by a network device, a transmission configured to cause a user equipment (UE) to perform inter-band carrier aggregation (CA) selection operations; and
(“The gNB (PCell) gives information of collocated or non-collocated BS to the UE and based on that the UE gives capability information of supporting independent beam forming per band for FR2 inter-band NR CA to gNB. The UE may know whether FR2 inter-band NR CA is supported by the UE or not based on the cell information and the capability information related to supporting independent beam forming per an operating band. The gNB (PCell) may configure the FR2 inter-band NR CA to the UE based on considering the capability information and deployment type(collocated BS or non-collocated BS). In this case, the followings can be disclosed.”; Yang et al.; 0187)
(“For UE to perform communication based on inter-band CA in NR (hereinafter, also written as inter-band NR CA), minimum requirements are used. As examples of the minimum requirements, timing requirements for inter-band NR CA needs to be satisfied. For example, the timing requirements includes maximum receive timing difference (MRTD) and maximum transmit timing difference (MTTD).”; Yang et al.; 0093)
(“Requirements of MRTD(8 us) and MTTD(8.5 us), as shown in the examples of Table 7 and Table 8, are applicable to the UE.”; Yang et al.; 0192)
(where
“gNB (PCell) gives information of collocated or non-collocated BS to the UE and based on that the UE gives capability information of supporting independent beam forming per band for FR2 inter-band NR CA to gNB. The UE may know whether FR2 inter-band NR CA is supported by the UE or not based on the cell information and the capability information related to supporting independent beam forming per an operating band”/”The gNB (PCell) may configure the FR2 inter-band NR CA to the UE”/”perform communication based on inter-band CA in NR ... minimum requirements, timing requirements for inter-band NR CA needs to be satisfied. For example, the timing requirements includes maximum receive timing difference (MRTD) and maximum transmit timing difference (MTTD)”/”Requirements of MRTD(8 us) and MTTD(8.5 us), as shown in the examples of Table 7 and Table 8, are applicable to the UE” maps to “transmitting, by a network device, a transmission configured to cause a user equipment (UE) to perform inter-band carrier aggregation (CA) selection operations”, where “gNB (PCell)” maps to “network device”, “gives”/”configure...to the UE” maps to “transmitting”, “gives information...UE may know whether FR2 inter-band NR CA is supported by the UE or not based on the cell information and the capability information”/”The gNB (PCell) may configure the FR2 inter-band NR CA to the UE” maps to “transmission configured to cause a user equipment (UE) to perform inter-band carrier aggregation (CA) selection operations”, “know whether FR2 inter-band NR CA is supported”/”configure the FR2 inter-band NR CA to the UE” maps to “perform inter-band carrier aggregation selection operations”, “inter-band NR CA” maps to “inter-band carrier aggregation selection”, “configure...to the UE”/”perform communication based on inter-band CA in NR ... minimum requirements, timing requirements for inter-band NR CA needs to be satisfied. For example, the timing requirements includes maximum receive timing difference (MRTD) and maximum transmit timing difference (MTTD)”/”Requirements of MRTD(8 us) and MTTD(8.5 us), as shown in the examples of Table 7 and Table 8, are applicable to the UE” maps to “configured to cause a user equipment to perform”, where the “minimum requirements”/”is supported by the UE” is sufficient for the “UE” to “perform communication based on inter-band CA” which maps to “to perform”

receiving, by the network device, a message indicating an inter-band CA mode.      	
(where
“UE gives capability information of supporting independent beam forming per band for FR2 inter-band NR CA to gNB”/”whether FR2 inter-band NR CA is supported by the UE or not” maps to “receiving, by the network device, a message indicating an inter-band CA mode”, where “gives” maps to “receiving”, “to gNB” maps to “by the network device”, “capability information” maps to “message”, “supporting independent beam forming per band for FR2 inter-band NR CA” maps to “indicating an inter-band CA mode”, where “of supporting” maps to “indicating”, “inter-band NR CA” maps to “inter-band CA”, “supporting”/”whether...is supported...or not” maps to “mode”

	Yang1 teaches a gNB transmitting collocated/non-collocated information to a UE and based on the UE’s capability, the UE sends capability information to the gNB whether inter-band NR CA is supported or not and if the UE supports inter-band NR CA the gNB configures the UE with inter-band NR CA which results in inter-band NR CA communications between the UE and the gNB.

As to claim 27:
Yang1 discloses:
An apparatus configured for wireless communication, the apparatus comprising:
at least one processor; and
a memory coupled to the processor, the processor is configured to:
transmit a transmission configured to cause a user equipment (UE) to perform inter-band carrier aggregation (CA) selection operations; and 
 (“The gNB (PCell) gives information of collocated or non-collocated BS to the UE and based on that the UE gives capability information of supporting independent beam forming per band for FR2 inter-band NR CA to gNB. The UE may know whether FR2 inter-band NR CA is supported by the UE or not based on the cell information and the capability information related to supporting independent beam forming per an operating band. The gNB (PCell) may configure the FR2 inter-band NR CA to the UE based on considering the capability information and deployment type(collocated BS or non-collocated BS). In this case, the followings can be disclosed.”; Yang et al.; 0187)
(“For UE to perform communication based on inter-band CA in NR (hereinafter, also written as inter-band NR CA), minimum requirements are used. As examples of the minimum requirements, timing requirements for inter-band NR CA needs to be satisfied. For example, the timing requirements includes maximum receive timing difference (MRTD) and maximum transmit timing difference (MTTD).”; Yang et al.; 0093)
(“Requirements of MRTD(8 us) and MTTD(8.5 us), as shown in the examples of Table 7 and Table 8, are applicable to the UE.”; Yang et al.; 0192)
(where
See FIG. 13 for “processor”, “memory”, etc.
“gNB (PCell) gives information of collocated or non-collocated BS to the UE and based on that the UE gives capability information of supporting independent beam forming per band for FR2 inter-band NR CA to gNB. The UE may know whether FR2 inter-band NR CA is supported by the UE or not based on the cell information and the capability information related to supporting independent beam forming per an operating band”/”The gNB (PCell) may configure the FR2 inter-band NR CA to the UE”/”perform communication based on inter-band CA in NR ... minimum requirements, timing requirements for inter-band NR CA needs to be satisfied. For example, the timing requirements includes maximum receive timing difference (MRTD) and maximum transmit timing difference (MTTD)”/”Requirements of MRTD(8 us) and MTTD(8.5 us), as shown in the examples of Table 7 and Table 8, are applicable to the UE” maps to “transmitting, by a network device, a transmission configured to cause a user equipment (UE) to perform inter-band carrier aggregation (CA) selection operations”, where “gNB (PCell)” maps to “network device”, “gives”/”configure...to the UE” maps to “transmitting”, “gives information...UE may know whether FR2 inter-band NR CA is supported by the UE or not based on the cell information and the capability information”/”The gNB (PCell) may configure the FR2 inter-band NR CA to the UE” maps to “transmission configured to cause a user equipment (UE) to perform inter-band carrier aggregation (CA) selection operations”, “know whether FR2 inter-band NR CA is supported”/”configure the FR2 inter-band NR CA to the UE” maps to “perform inter-band carrier aggregation selection operations”, “inter-band NR CA” maps to “inter-band carrier aggregation selection”, “configure...to the UE”/”perform communication based on inter-band CA in NR ... minimum requirements, timing requirements for inter-band NR CA needs to be satisfied. For example, the timing requirements includes maximum receive timing difference (MRTD) and maximum transmit timing difference (MTTD)”/”Requirements of MRTD(8 us) and MTTD(8.5 us), as shown in the examples of Table 7 and Table 8, are applicable to the UE” maps to “configured to cause a user equipment to perform”, where the “minimum requirements”/”is supported by the UE” is sufficient for the “UE” to “perform communication based on inter-band CA” which maps to “to perform”

receive a message indicating an inter-band CA mode.  	
(where
“UE gives capability information of supporting independent beam forming per band for FR2 inter-band NR CA to gNB”/”whether FR2 inter-band NR CA is supported by the UE or not” maps to “receiving, by the network device, a message indicating an inter-band CA mode”, where “gives” maps to “receiving”, “to gNB” maps to “by the network device”, “capability information” maps to “message”, “supporting independent beam forming per band for FR2 inter-band NR CA” maps to “indicating an inter-band CA mode”, where “of supporting” maps to “indicating”, “inter-band NR CA” maps to “inter-band CA”, “supporting”/”whether...is supported...or not” maps to “mode”

	Yang1 teaches a gNB transmitting collocated/non-collocated information to a UE and based on the UE’s capability, the UE sends capability information to the gNB whether inter-band NR CA is supported or not and if the UE supports inter-band NR CA the gNB configures the UE with inter-band NR CA which results in inter-band NR CA communications between the UE and the gNB.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. US 20210105780 (hereinafter “Jin1”) and in further view of Jin et al. US 20210105780 (hereinafter “Jin2”).

As to claim 2:
Jin1 discloses:
receiving, by the UE prior to transmitting the message, a data transmission via a first inter-band CA mode; and
(“In the following embodiments, as a method of indicating the above-descried TCI state for PDSCH reception (i.e., beam configuration and activation), a specific method of enabling simultaneous beam updating for a plurality of carriers and BWPs is proposed. Specifically, embodiment 2-1 and embodiment 2-2 considers a scenario applied in an intra-band CA situation, and embodiment 2-3 and embodiment 2-4 considers a scenario that can be applied even in an inter-band CA situation. In addition, by supporting not only the simultaneous beam updating for the plurality of carriers and BWPs, but also the beam update for existing individual serving cells and BWPs, efficient beam update operation may be supported with advantages of reducing the signaling overhead and the delay time. The overall operation follows the flow chart described in FIG. 2C, and specific operations will be described in the following embodiments.”; Jin et al.; 0341)
(“Specifically, FIG. 2F is a diagram illustrating a method 2-3 of simultaneously updating a TCI state in all configured carriers and BWPs through one TCI state activation/deactivation MAC CE with respect to a plurality of carriers and BWPs in a situation where inter-band CA is applied according to embodiment 2-3 disclosed in this disclosure (mapping corresponding carrier/BWP information to RRC configuration), according to an embodiment of the disclosure.”; Jin et al.; 0364)
(where
Where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention do determine FIG. 2F as repetitive such as transitioning from step “2f-50”/”2f-35” back through “2f-05” which maps to “receiving, by the UE prior to transmitting the message”
“PDSCH reception” maps to “data transmission”
“embodiment 2-3” maps to “first inter-band CA mode”

Jin1 as described above does not explicitly teach:
receiving, by the UE, a second data transmission responsive to the message via a second inter-band CA mode.

However, Jin2 further teaches an inter-band capability which includes:
receiving, by the UE, a second data transmission responsive to the message via a second inter-band CA mode.
(where
“embodiment 2-4” maps to “second inter-band CA mode”,
“PDSCH” associated with “embodiment 2-4” maps to “second data transmission”
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the inter-band capability of Jin2 into Jin1. By modifying the processing/messaging of Jin1 to include the inter-band capability as taught by the processing/messaging of Jin2 and as supported by paragraph 0419 of Jin et al., the benefits of improved operation (Jin1; 0318) with reduced overhead (Jin2; 0341) are achieved.

As to claim 16:
Jin1 as described above does not explicitly teach:
wherein the one or more conditions includes the channel condition, and wherein the channel condition includes or corresponds to a number of Transmission Reception Points (TRPs) needed for supporting inter-band CA.

However, Jin2 further teaches a two TRPs capability which includes:
wherein the one or more conditions includes the channel condition, and wherein the channel condition includes or corresponds to a number of Transmission Reception Points (TRPs) needed for supporting inter-band CA.
	(“Referring FIG. 1H, in the existing NR system, even when multiple TRPs are configured, PUCCH transmission is only possible through one TRP. This is because only one activation for PUCCH resources is defined, and even if a plurality of TRPs are defined in the existing NR system, a UE cannot simultaneously receive a plurality of PDSCHs from the TRPs at one point in time (slot or symbol). This is because a series of operations for each of PDCCH reception, PDSCH reception, and PUCCH transmission are required to be performed sequentially. In this disclosure, it is referred to support a method of simultaneously receiving and processing the PDSCH through two TRPs at one same time point (slot or symbol).”; Jin et al.; 0161)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the two TRPs capability of Jin2 into Jin1. By modifying the processing/messaging of Jin1 to include the two TRPs capability as taught by the processing/messaging of Jin2 and as supported by paragraph 0419 of Jin et al., the benefits of improved operation (Jin1; 0318) with reduced overhead (Jin2; 0341) are achieved.

Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. US 20210105780 (hereinafter “Jin1”) and in further view of Yang et al. US 20200259618.

As to claim 3:
Jin1 discloses:
wherein the message corresponds to a beam indication and indicates one or more beams for uplink, downlink, or both, and the message is indicated for at least one frequency band of the two or more frequency bands, and wherein the one or more beams correspond to an ...inter-band CA mode or an ...inter- band CA mode. 
(“In the following embodiments, as a method of indicating the above-descried TCI state for PDSCH reception (i.e., beam configuration and activation), a specific method of enabling simultaneous beam updating for a plurality of carriers and BWPs is proposed. Specifically, embodiment 2-1 and embodiment 2-2 considers a scenario applied in an intra-band CA situation, and embodiment 2-3 and embodiment 2-4 considers a scenario that can be applied even in an inter-band CA situation. In addition, by supporting not only the simultaneous beam updating for the plurality of carriers and BWPs, but also the beam update for existing individual serving cells and BWPs, efficient beam update operation may be supported with advantages of reducing the signaling overhead and the delay time. The overall operation follows the flow chart described in FIG. 2C, and specific operations will be described in the following embodiments.”; Jin et al.; 0341)
(“Specifically, FIG. 2F is a diagram illustrating a method 2-3 of simultaneously updating a TCI state in all configured carriers and BWPs through one TCI state activation/deactivation MAC CE with respect to a plurality of carriers and BWPs in a situation where inter-band CA is applied according to embodiment 2-3 disclosed in this disclosure (mapping corresponding carrier/BWP information to RRC configuration), according to an embodiment of the disclosure.”; Jin et al.; 0364)
	(FIG. 2C illustrates “inter-module” and “intra-module”)

Jin1 as described above does not explicitly teach:
intra-module
inter-module

However, Yang et al. further teaches an shared/separated antenna capability which includes:
intra-module
inter-module
 (“Signaling of UE capability information related to that the UE supports independent beam forming per an operating band for FR2 may be defined. For example, a UE may transmit capability information to PCell. The capability information may include information related to antenna type of the UE. The antenna type of the UE may be configured as a shared antenna or separated antennas for supporting independent beam forming per an operating band for FR2 inter-band CA.”; Yang et al.; 0215)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the shared/separated antenna capability of Yang et al. into Jin1. By modifying the processing of Jin1 to include the shared/separated antenna capability as taught by the processing of Yang et al., the benefits of improved operation (Jin1; 0318) with latest information (Yang et al.; 0309) are achieved.

As to claim 14:
Jin1 as described above does not explicitly teach:
wherein the one or more conditions includes the UE capability, wherein the UE capability includes ..., ..., a type of the antenna modules, or a combination thereof, and wherein the type of the antenna modules includes or corresponds to a type of antenna element, ..., or ....

However, Yang et al. further teaches an antenna capability which includes:
wherein the one or more conditions includes the UE capability, wherein the UE capability includes ..., ..., a type of the antenna modules, or a combination thereof, and wherein the type of the antenna modules includes or corresponds to a type of antenna element, ..., or ....
(“Signaling of UE capability information related to that the UE supports independent beam forming per an operating band for FR2 may be defined. For example, a UE may transmit capability information to PCell. The capability information may include information related to antenna type of the UE. The antenna type of the UE may be configured as a shared antenna or separated antennas for supporting independent beam forming per an operating band for FR2 inter-band CA.”; Yang et al.; 0215)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the antenna capability of Yang et al. into Jin1. By modifying the processing of Jin1 to include the antenna capability as taught by the processing of Yang et al., the benefits of improved operation (Jin1; 0318) with latest information (Yang et al.; 0309) are achieved.

Claim(s) 4, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. US 20210105780 (hereinafter “Jin1”) and in further view of Marinier et al. US 20200145079.

As to claim 4:
Jin1 as described above does not explicitly teach:
the message corresponds to a request for coordination across two or more Transmission Reception Points (TRPs) for transmission parameters, wherein the transmission parameters include precoding matrices, ...,..., or a ....

However, Marinier et al. further teaches a COMP capability which includes:
the message corresponds to a request for coordination across two or more Transmission Reception Points (TRPs) for transmission parameters, wherein the transmission parameters include precoding matrices, ...,..., or a ....
(“A UE 402 may maintain measurements on at least one mobility reference signal (MRS). Such mobility reference signals may be transmitted per TRP, or on orthogonal resources for each TRP. Mobility measurements may use a specific beam process (such as a beam process dedicated for such measurements). A UE 402 may determine to add a new beam process. Such a determination may be triggered by: a measurement on at least one MRS indicating the possibility of obtaining one or more new beam processes; a determination by a UE 402 to improve reception or transmission performance; location of a UE; or an RLF on one or more beam processes associated with a TRP/cell/eNB. A UE 402 may improve reception or transmission performance via increased diversity that comes with the addition of a new beam process. In another exemplary embodiment, a UE 402 may request that a new beam process enable CoMP-like transmission and reception. Regarding location, a UE 402 may store its location with respect to different TRPs and may determine that one or more new beam processes may be called for from a new TRP. Upon determining to add a new beam process, a UE 402 may indicate to the network measurements taken or an explicit indication to add one or more new beam processes (or to replace an existing beam process with a new beam process). This indication may initiate a new procedure for beam process acquisition.”; Marinier et al.; 0170)
(“To increase throughput and maintain adequate coverage in higher frequency bands, New Radio (NR) systems use more UE antenna elements compared to legacy systems. With UEs using as many as 64 antenna elements, legacy approaches to control multi-antenna transmissions become impractical due to the overhead of transmitting up to 64 orthogonal reference signals and signaling precoders for up to 64 antenna ports. Exemplary embodiments allow a UE to determine a set of precoding weights and other parameters for uplink or sidelink transmissions.”; Marinier et al.; 0005)
(“LTE and LTE-A allow for multi-antenna techniques. For transmit antenna selection, open loop antenna selection masks scrambling over uplink grant CRC bits. Close loop transmit antenna selection is configured by higher layers based on an optional UE capability report. The Spatial Orthogonal Resource Transmit Diversity (SORTD) method is the same as UCI over different UE antennas using different orthogonal resources. For PUCCH, it uses a dual antenna. For MU-MMO, up to eight UEs on the same set of RBs each use a single antenna transmission. Also, a 3-bit PUSCH cyclic shift and an OCC for PUSCH DMRS provides orthogonality. The MU-MMO method is transparent to a UE. For SU-MIMO, there is a precoder with CM preserving constraints (for example, one layer per antenna). Also, eNB selects a precoder based on a non-precoded SRS and signals the number of layers and PMI using DCI 4. The SU-MIMO method uses an SRS per antenna port.”; Marinier et al.; 0034)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the COMP capability of Marinier et al. into Jin1. By modifying the processing/messaging of Jin1 to include the COMP capability as taught by the processing/messaging of Marinier et al., the benefits of improved operation (Jin1; 0318) with improved robustness (Marinier et al.; 0253) are achieved.

As to claim 5:
Jin1 as discloses:
	wherein the two or more TRPs correspond to a single base station.
	(see FIG. 1M)

As to claim 6:
Jin1 as discloses:
wherein the two or more TRPs correspond to different base stations of a plurality of base stations.
(see FIG. 1G)


Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. US 20210105780 (hereinafter “Jin1”) and in further view of Raghavan et al. US 20190341986.

As to claim 8:
Jin1 as described above does not explicitly teach:
wherein determining the beamforming information includes: performing beam training operations to determine beam correlation of a steering angle or region of the beam in the two or more frequency bands.

However, Raghavan et al. further teaches a correlation capability which includes:
wherein determining the beamforming information includes: performing beam training operations to determine beam correlation of a steering angle or region of the beam in the two or more frequency bands.
(“The UEs may be identified, for example, based on past beam index information and corresponding signal strengths received from the plurality of UEs served by the base station, such as based on a correlated deterioration of past signal strengths for the at least two UEs over time. The base station may use feedback from the UEs for the joint beam training to determine a dynamically blocked spatial region and may perform a follow up procedure to avoid the dynamically blocked spatial region and provide coverage for the UEs.”; Raghavan et al.; 0007)
(“The present disclosure provides aspects that address the challenges of dynamic blockage of beams transmitted by a base station to UEs, e.g., in mmW communication. A base station may identify at least two UEs with which the base station has established a link and which may be potentially blocked from the base station by a dynamic blocker (e.g. a moving vehicle). The identification of these UEs may be based on past beam index information (e.g. corresponding to the previous beam(s) transmitted to or received from a UE) with commonly or correlatedly deteriorated signal strengths (e.g. RSRP) in a certain set of direction(s)/angle(s)/region over time.”; Raghavan et al.; 0060)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the correlation capability of Raghavan et al. into Jin1. By modifying the processing of Jin1 to include the correlation capability as taught by the processing of Raghavan et al., the benefits of improved operation (Jin1; 0318) with improved coverage (Raghavan et al.; Abstract) are achieved.

As to claim 9:
Jin1 as described above does not explicitly teach:
wherein performing beam training operations includes: determining a first beam in a first frequency band meeting a first signal strength condition; determining a second beam in a second frequency band meeting a second signal strength condition; and determining whether the first beam and the second beam are correlated with respect to the steering angle or region of the beam.

However, Raghavan et al. further teaches a strength capability which includes:
wherein performing beam training operations includes: determining a first beam in a first frequency band meeting a first signal strength condition; determining a second beam in a second frequency band meeting a second signal strength condition; and determining whether the first beam and the second beam are correlated with respect to the steering angle or region of the beam.
(“The UEs may be identified, for example, based on past beam index information and corresponding signal strengths received from the plurality of UEs served by the base station, such as based on a correlated deterioration of past signal strengths for the at least two UEs over time. The base station may use feedback from the UEs for the joint beam training to determine a dynamically blocked spatial region and may perform a follow up procedure to avoid the dynamically blocked spatial region and provide coverage for the UEs.”; Raghavan et al.; 0007)
(“The present disclosure provides aspects that address the challenges of dynamic blockage of beams transmitted by a base station to UEs, e.g., in mmW communication. A base station may identify at least two UEs with which the base station has established a link and which may be potentially blocked from the base station by a dynamic blocker (e.g. a moving vehicle). The identification of these UEs may be based on past beam index information (e.g. corresponding to the previous beam(s) transmitted to or received from a UE) with commonly or correlatedly deteriorated signal strengths (e.g. RSRP) in a certain set of direction(s)/angle(s)/region over time.”; Raghavan et al.; 0060)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the strength capability of Raghavan et al. into Jin1. By modifying the processing of Jin1 to include the strength capability as taught by the processing of Raghavan et al., the benefits of improved operation (Jin1; 0318) with improved coverage (Raghavan et al.; Abstract) are achieved.

Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. US 20210105780 (hereinafter “Jin1”) and in further view of Kitazoe et al. US 20160262144.

As to claim 10:
Jin1 as described above does not explicitly teach:
determining the inter-band CA mode is further based on a data rate or ... related operating modes of the UE.

However, Kitazoe et al. further teaches an IUCI capability which includes:
determining the inter-band CA mode is further based on a data rate or ... related operating modes of the UE.
(“The allocation of the resources may change due to any changes of the connections in operation or UE internal reasons. In some examples, when one connection utilizes more resources, less resources will be available for the other connections, and vice versa. In some examples, when an application of the UE is consuming more resources (e.g., processing power and memory), less resources will be available for the connections. In some examples, when the battery of the UE is below a certain threshold, the UE may provide less resources for the connections in order to conserve its battery power. The IUCI may indicate the capability of the UE during a predetermined time period. In some examples, the IUCI may indicate a suggested UE throughput, an allocation of bandwidth, a duplex mode, whether UE applies interference cancellation or not, inter-frequency and/or inter-RAT measurement availabilities, and so on in a predetermined time period or TTI(s). The UE may determine different IUCIs (e.g., IUCI1, IUCI2, IUCI3 in FIG.12) for different connections. The IUCI may be different in different TTIs while the connection is maintained. The UE throughput may denote an achievable throughput by the UE. The allocation bandwidth may denote the bandwidth of the resources assigned to and used by the UE. The duplex mode may denote FDD or TDD, with or without half duplex operation. The inter-frequency and/or inter-RAT measurement availabilities may denote the availabilities of UE resources to perform inter-frequency and/or inter-RAT measurements with or without interruption to at least one of the ongoing connections.”; Kitazoe et al.; 0085)
(“In some aspects of the disclosure, a UE and/or a network node can support multiple connectivity, and the capability information signaling per connection may dynamically consider the potential resource conflict among the connections. For example, if the UE declares the same UE capability information for more than one connection, configuration conflict between the connections may occur. In one particular example, the UE has established two RRC connections with the network, and reports being capable of three DL carrier aggregation (CA) capability for each RRC connection. However, the UE cannot actually support three DL CA on both RRC connections because the UE does not have the resources to support six DL CA in total simultaneously. Aspects of the present disclosure can mitigate such resource conflicts by dynamically reporting capability per connection that can be supported by the available resources.”; Kitazoe et al.; 0079)
(“In some aspects of the present disclosure, a UE can signal or report instantaneous UE capability information (IUCI) in various manners. For example, the UE may report its IUCI via PHY signaling, MAC PDUs, RLC PDUs, and/or RRC uplink control messages. When a network node receives the IUCI, the network node can take into account the instantaneous UE capability in its radio resource management (RRM)/scheduler function to configure the one or more connection(s) between the UE and the network to avoid resource allocation conflicts. Instantaneous UE capability information refers to the current or up-to-date capability of the UE during a predetermined period of time or at the reporting time. Therefore, the IUCI is different from static UE capability information that is not updated in response to changes of UE resources. In some aspects of the disclosure, the IUCI may indicate the UE's current capability for a certain transmission time interval (TTI) or TTIs (e.g., a current TTI or a next TTI), and the IUCI for the same connection may be different in different TTIs while the connection is maintained.”; Kitazoe et al.; 0080)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the IUCI capability of Kitazoe et al. into Jin1. By modifying the processing of Jin1 to include the IUCI capability as taught by the processing of Kitazoe et al., the benefits of improved operation (Jin1; 0318) with reduced resource conflicts (Kitazoe et al.; 0087) are achieved.

As to claim 15:
Jin1 as described above does not explicitly teach:
wherein the one or more conditions includes the UE condition, and wherein the UE condition includes a power level, ...,...,....

However, Kitazoe et al. further teaches a battery power threshold capability which includes:
wherein the one or more conditions includes the UE condition, and wherein the UE condition includes a power level, ...,...,....
 (“The allocation of the resources may change due to any changes of the connections in operation or UE internal reasons. In some examples, when one connection utilizes more resources, less resources will be available for the other connections, and vice versa. In some examples, when an application of the UE is consuming more resources (e.g., processing power and memory), less resources will be available for the connections. In some examples, when the battery of the UE is below a certain threshold, the UE may provide less resources for the connections in order to conserve its battery power. The IUCI may indicate the capability of the UE during a predetermined time period. In some examples, the IUCI may indicate a suggested UE throughput, an allocation of bandwidth, a duplex mode, whether UE applies interference cancellation or not, inter-frequency and/or inter-RAT measurement availabilities, and so on in a predetermined time period or TTI(s). The UE may determine different IUCIs (e.g., IUCI1, IUCI2, IUCI3 in FIG.12) for different connections. The IUCI may be different in different TTIs while the connection is maintained. The UE throughput may denote an achievable throughput by the UE. The allocation bandwidth may denote the bandwidth of the resources assigned to and used by the UE. The duplex mode may denote FDD or TDD, with or without half duplex operation. The inter-frequency and/or inter-RAT measurement availabilities may denote the availabilities of UE resources to perform inter-frequency and/or inter-RAT measurements with or without interruption to at least one of the ongoing connections.”; Kitazoe et al.; 0085)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the battery power threshold capability of Kitazoe et al. into Jin1. By modifying the processing of Jin1 to include the battery power threshold capability as taught by the processing of Kitazoe et al., the benefits of improved operation (Jin1; 0318) with reduced resource conflicts (Kitazoe et al.; 0087) are achieved.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. US 20210105780 (hereinafter “Jin1”) and in further view of Deenoo et al. US 20200374960.

As to claim 12:
Jin1 as described above does not explicitly teach:
wherein the apparatus is configured to operate in a sub-6 GHz band...,..., and wherein to determine the inter-band CA mode includes:
to compare a first parameter to a first condition threshold; and
to compare a second parameter to a second condition threshold.

However, Deenoo et al. further teaches a threshold capability which includes:
wherein the apparatus is configured to operate in a sub-6 GHz band...,..., and wherein to determine the inter-band CA mode includes:
to compare a first parameter to a first condition threshold; and
to compare a second parameter to a second condition threshold.
(“Such beam failure characteristics yield may have an implicit change in any one or more of the following characteristics: the value of an s-measure; initiation or termination of intra/inter-frequency measurements; parameters related to event triggering (e.g., timeToTrigger, hysteresis, thresholds; enabling/disabling specific events; enabling/disabling certain cells, whitelisted cells, and/or blacklisted cells; and/or a measurement reporting period. In an example, a WTRU may determine RSRP is larger than the currently configured s-measure but may have a beam failure rate which is larger than a configured threshold. In this case, the WTRU may initiate intra and/or inter frequency measurements according to the configured measurement objects. In another example, a WTRU may increase or decrease the measurement reporting period by a factor related to the rate of beam failure events in the current cell.”; Deenoo et al.; 0203)
(“A WTRU may be configured with two or more component carriers, and beamforming may be applied to at least one of the component carriers. In such cases, a WTRU may perform methods for multi-carrier beam failure recovery (BFR). For example, a WTRU may be configured with a low frequency primary cell (PCell) and a high frequency secondary cell (Scell). For example, low frequency may refer to carriers below 6 GHz”; Deenoo et al.; 0218)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the threshold capability of Deenoo et al. into Jin1. By modifying the processing of Jin1 to include the threshold capability as taught by the processing of Deenoo et al., the benefits of improved operation (Jin1; 0318) with reduced probability of beam recovery failure (Deenoo et al.; 0217) are achieved.

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. US 20210105780 (hereinafter “Jin1”) and in further view of Zhou et al. US 20200029316.

As to claim 17:
Jin1 as described above does not explicitly teach:
wherein the apparatus is connected to multiple Transmission Reception Points (TRPs), wherein the multiple TRPs have the same cell ID, wherein the apparatus is aware of Synchronization Signal Blocks (SSB)-to-TRP association, and wherein to transmit the message indicating the inter-band CA mode includes:
to transmit a request for layer 1 Reference Signal Receive Power (L1-RSRP) reports restricted to SSBs from the same TRP of the multiple TRPs.

However, Zhou et al. further teaches an TRP/SSP/L1-RSRP/Cell ID capability which includes:
wherein the one or more conditions includes the UE capability, wherein the UE capability includes ..., ..., a type of the antenna modules, or a combination thereof, and wherein the type of the antenna modules includes or corresponds to a type of antenna element, ..., or ....
(“FIG. 36A shows an example of multiple TRPs. A base station may send (e.g., transmit), to a wireless device that may receive, one or more messages comprising parameters indicating configuration parameters of one or more transmission reception points (TRPs). Each of the one or more TRPs may be associated with at least one of: a MAC entity and/or one or more physical functions. Each of the one or more TRPs may be, for example, indicated by and/or associated with at least one of: one or more reference signals (e.g., SSBs, CSI-RSs, and/or DMRSs), one or more PDCCH CORESETs, and/or one or more radio network temporary identifiers (e.g., RNTIs). The one or more TRPs may be associated with a cell. The cell may comprise the one or more TRPs. The one or more TRPs may be associated with different cells. The one or more TRPs may be identified by a single identifier (e.g., a Cell ID). Each of the one or more TRPs may be identified by a TRP-specific identifier (e.g., a Cell ID, a Cell-TRP ID, or a TRP ID). The one or more TRPs may be grouped to at least one TRP groups, each of the at least one TRP groups being associated with a TRP group identifier.”; Zhou et al.; 0451)
(“A base station may send (e.g., transmit), to a wireless device that may receive, one or more second MAC CE(s) for setting (e.g., transition of) an SCell to a power saving state (e.g., dormant state). A base station may send (e.g., transmit) one or more second RRC messages comprising parameters. The parameters may indicate an SCell state indicator (e.g., sCellState) associated with an SCell that is to be set to a power saving state (e.g., dormant state). The wireless device may (e.g., based on receiving the one or more second RRC messages, or the one or more second MAC CE(s), or an expiry of an SCell timer (e.g., sCellHibernationTimer) associated with the SCell): set (e.g., transition) the SCell to a power saving state (e.g., dormant state), hibernate the SCell, determine/select at least one CSI reporting configuration from multiple CSI reporting configurations based on one or more criteria, and/or transmit one or more CSI reports for a second BWP for the SCell based on the at least one determined/selected CSI reporting configuration. Determining/selecting the at least one CSI report configuration based on the one or more criteria may comprise, for example, at least one of: determining/selecting the at least one CSI reporting configuration associated with the second BWP from the multiple CSI reporting configurations (wherein the second BWP may be, for example, the initial BWP, the default BWP, and/or the first active BWP configured with the SCell, or an active BWP before the SCell is transitioned (e.g., switched and/or adjusted) to dormant state from active state), determining/selecting at least one CSI reporting configuration with CSI reporting indicator set to a first value (e.g., “0” representing “used in dormant state”), determining/selecting at least one CSI reporting configuration with a lowest CSI reporting configuration index associated with the second BWP from the multiple CSI reporting configurations, determining/selecting at least one CSI reporting configurations with a highest CSI reporting configuration index associated with the second BWP from the multiple CSI reporting configurations, determining/selecting at least one CSI reporting configuration with wideband or narrow band reporting quantities associated with the second BWP from the multiple CSI reporting configurations, determining/selecting at least one CSI reporting configuration with one or more predefined reporting quantities (e.g., CQI/RI/PMI/CRI/SSB-RSRP/L1-RSRP/L1) associated with the second BWP from the multiple CSI reporting configurations, and/or determining/selecting at least one CSI reporting configuration with a shortest reporting periodicity value associated with the second BWP from the multiple CSI reporting configurations.”; Zhou et al.; 0432)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the TRP/SSP/L1-RSRP/Cell ID capability of Zhou et al. into Jin1. By modifying the processing of Jin1 to include the TRP/SSP/L1-RSRP/Cell ID capability as taught by the processing of Zhou et al., the benefits of improved operation (Jin1; 0318) with improved resource management (Zhou et al.; Abstract) are achieved.

As to claim 18:
Jin1 as described above does not explicitly teach:
wherein the apparatus is connected to multiple Transmission Reception Points (TRPs), wherein the multiple TRPs have the same cell ID, wherein the apparatus is aware of Synchronization Signal Blocks (SSB)-to-TRP association, and wherein to transmit the message indicating the inter-band CA mode includes:
to report preferred SSBs for CA operation for ... or inter-module scenarios to one or more TRP(s) of the multiple TRPs.

However, Zhou et al. further teaches a quasi co-located capability which includes:
wherein the apparatus is connected to multiple Transmission Reception Points (TRPs), wherein the multiple TRPs have the same cell ID, wherein the apparatus is aware of Synchronization Signal Blocks (SSB)-to-TRP association, and wherein to transmit the message indicating the inter-band CA mode includes:
to report preferred SSBs for CA operation for ... or inter-module scenarios to one or more TRP(s) of the multiple TRPs.
 (“FIG. 36A shows an example of multiple TRPs. A base station may send (e.g., transmit), to a wireless device that may receive, one or more messages comprising parameters indicating configuration parameters of one or more transmission reception points (TRPs). Each of the one or more TRPs may be associated with at least one of: a MAC entity and/or one or more physical functions. Each of the one or more TRPs may be, for example, indicated by and/or associated with at least one of: one or more reference signals (e.g., SSBs, CSI-RSs, and/or DMRSs), one or more PDCCH CORESETs, and/or one or more radio network temporary identifiers (e.g., RNTIs). The one or more TRPs may be associated with a cell. The cell may comprise the one or more TRPs. The one or more TRPs may be associated with different cells. The one or more TRPs may be identified by a single identifier (e.g., a Cell ID). Each of the one or more TRPs may be identified by a TRP-specific identifier (e.g., a Cell ID, a Cell-TRP ID, or a TRP ID). The one or more TRPs may be grouped to at least one TRP groups, each of the at least one TRP groups being associated with a TRP group identifier.”; Zhou et al.; 0451)
(“A base station may send (e.g., transmit), to a wireless device that may receive, one or more second MAC CE(s) for setting (e.g., transition of) an SCell to a power saving state (e.g., dormant state). A base station may send (e.g., transmit) one or more second RRC messages comprising parameters. The parameters may indicate an SCell state indicator (e.g., sCellState) associated with an SCell that is to be set to a power saving state (e.g., dormant state). The wireless device may (e.g., based on receiving the one or more second RRC messages, or the one or more second MAC CE(s), or an expiry of an SCell timer (e.g., sCellHibernationTimer) associated with the SCell): set (e.g., transition) the SCell to a power saving state (e.g., dormant state), hibernate the SCell, determine/select at least one CSI reporting configuration from multiple CSI reporting configurations based on one or more criteria, and/or transmit one or more CSI reports for a second BWP for the SCell based on the at least one determined/selected CSI reporting configuration. Determining/selecting the at least one CSI report configuration based on the one or more criteria may comprise, for example, at least one of: determining/selecting the at least one CSI reporting configuration associated with the second BWP from the multiple CSI reporting configurations (wherein the second BWP may be, for example, the initial BWP, the default BWP, and/or the first active BWP configured with the SCell, or an active BWP before the SCell is transitioned (e.g., switched and/or adjusted) to dormant state from active state), determining/selecting at least one CSI reporting configuration with CSI reporting indicator set to a first value (e.g., “0” representing “used in dormant state”), determining/selecting at least one CSI reporting configuration with a lowest CSI reporting configuration index associated with the second BWP from the multiple CSI reporting configurations, determining/selecting at least one CSI reporting configurations with a highest CSI reporting configuration index associated with the second BWP from the multiple CSI reporting configurations, determining/selecting at least one CSI reporting configuration with wideband or narrow band reporting quantities associated with the second BWP from the multiple CSI reporting configurations, determining/selecting at least one CSI reporting configuration with one or more predefined reporting quantities (e.g., CQI/RI/PMI/CRI/SSB-RSRP/L1-RSRP/L1) associated with the second BWP from the multiple CSI reporting configurations, and/or determining/selecting at least one CSI reporting configuration with a shortest reporting periodicity value associated with the second BWP from the multiple CSI reporting configurations.”; Zhou et al.; 0432)
(“A base station may send (e.g., transmit) a first symbol and a second symbol on an antenna port, to a wireless device. The wireless device may infer the channel (e.g., fading gain, multipath delay, etc.) for conveying the second symbol on the antenna port, from the channel for conveying the first symbol on the antenna port. A first antenna port and a second antenna port may be quasi co-located, for example, if one or more large-scale properties of the channel over which a first symbol on the first antenna port is conveyed may be inferred from the channel over which a second symbol on a second antenna port is conveyed. The one or more large-scale properties may comprise at least one of: delay spread; Doppler spread; Doppler shift; average gain; average delay; and/or spatial receiving (Rx) parameters.”; Zhou et al.; 0247)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the quasi co-located capability of Zhou et al. into Jin1. By modifying the processing of Jin1 to include the quasi co-located capability as taught by the processing of Zhou et al., the benefits of improved operation (Jin1; 0318) with improved resource management (Zhou et al.; Abstract) are achieved.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US 20200259618 (hereinafter “Yang1”) and in further view of Yang et al. US 20200259618 (hereinafter “Yang2”).

As to claim 22:
Yang1 discloses:
transmitting, by the network device, a second data transmission responsive to the message via a second inter-band CA mode.
(“The gNB (PCell) gives information of collocated or non-collocated BS to the UE and based on that the UE gives capability information of supporting independent beam forming per band for FR2 inter-band NR CA to gNB. The UE may know whether FR2 inter-band NR CA is supported by the UE or not based on the cell information and the capability information related to supporting independent beam forming per an operating band. The gNB (PCell) may configure the FR2 inter-band NR CA to the UE based on considering the capability information and deployment type(collocated BS or non-collocated BS). In this case, the followings can be disclosed.”; Yang et al.; 0187)
(“For UE to perform communication based on inter-band CA in NR (hereinafter, also written as inter-band NR CA), minimum requirements are used. As examples of the minimum requirements, timing requirements for inter-band NR CA needs to be satisfied. For example, the timing requirements includes maximum receive timing difference (MRTD) and maximum transmit timing difference (MTTD).”; Yang et al.; 0093)
(“Requirements of MRTD(8 us) and MTTD(8.5 us), as shown in the examples of Table 7 and Table 8, are applicable to the UE.”; Yang et al.; 0192)

Yang1 as described above does not explicitly teach:
transmitting, by the network device prior to transmitting the message, a data transmission via a first inter-band CA mode

However, Yang2 further teaches an FR1 inter-band CA capability which includes:
transmitting, by the network device prior to transmitting the message, a data transmission via a first inter-band CA mode
(“Herein, FR1 inter-band CA may mean inter-band CA configured with operating bands in FR 1. FR2 inter-band CA may mean inter-band CA configured with operating bands in FR2. FR1+FR2 inter-band CA may mean inter-band CA configured with at least one operating band in FR1 and at least one operating band in FR2.”; Yang et al.; 0095)
Where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for communication to be performed via FR1 prior to FR2 which maps to “prior”
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the FR1 inter-band CA capability of Yang2 into Yang1. By modifying the processing/messaging of Yang1 to include the FR1 inter-band CA capability as taught by the processing/messaging of Yang2 and as supported by paragraph 0322 of Yang et al., the benefits using latest information (Yang1; 0309) with inter-band CA via dual bands (Yang2; 0095) are achieved.

Claim(s) 23, 24, 25, 26, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US 20200259618 (hereinafter “Yang1”) and in further view of Deenoo et al. US 20160337916.

As to claim 23:
Yang1 discloses:
handover 
(“Further, the cell in the carrier aggregation may be classified into a primary cell, a secondary cell, and a serving cell. The primary cell signifies a cell operated in a primary frequency. The primary cell signifies a cell which UE performs an initial connection establishment procedure or a connection reestablishment procedure or a cell indicated as a primary cell in a handover procedure. The secondary cell signifies a cell operating in a secondary frequency. Once the RRC connection is established, the secondary cell is used to provide an additional radio resource.”; Yang et al.; 0080)

Yang1 as described above does not explicitly teach:
determining, by the network device, to perform [handover] operations for the UE; and
transmitting, by the network device to a second network device, a second transmission indicating to take over a communication link with the UE.

However, Deenoo further teaches a handover capability which includes:
determining, by the network device, to perform [handover] operations for the UE; and
transmitting, by the network device to a second network device, a second transmission indicating to take over a communication link with the UE.
(“In the deployments that use self-backhaul, a handover procedure may be used. mmW mobility may be characterized by frequent handovers and shorter time of stay in each mmW small cell. If certain handover procedures are used, frequent ping pongs may happen and efforts to reduce the ping pong effect with hysteresis may result in increased radio link failures. mmW self-backhaul may enable a lightning X2 connection that may improve handover interruption times and reduce the effect of ping pong. The source and one or more target mBs (e.g., in a clustered deployment) may establish a WTRU-specific lightning X2 connection. In case of radio link failure, L2 handover, or WTRU-based autonomous mobility, the target mB may receive a UL RACH from the WTRU and an ID indicating the source mB. The target mB may coordinate with the source mB to set up a lightning X2 connection that may involve negotiating a schedule for data reception on the mmW backhaul link. The target mB may configure the WTRU to receive on the downlink according to the schedule on the backhaul link. Once a connection is established, the target mB may perform an amplify and forward operation on the data received from the source mB to the WTRU and vice versa. This may result in reduced latency and avoid the effects of ping pong. The duration of the connection may be controlled by a guard timer. On expiry of the guard timer, the target mB may be promoted to a serving mB, and a path switch may be triggered towards the macro mB or the SGW. The target mB may decode and forward the data mapped to the SRBs.”; Deenoo et al.; 0236)
(“Each of the eNode-Bs 160a, 160b, 160c may be associated with a particular cell (not shown) and may be configured to handle radio resource management decisions, handover decisions, scheduling of users in the uplink and/or downlink, and the like. As shown in FIG. 1D, the eNode-Bs 160a, 160b, 160c may communicate with one another over an X2 interface.”; Deenoo et al.; 0075)
(“Handover within a cluster may be triggered by L2 messaging, e.g., instead of L3 messaging. The handovers within the cluster may be seen by the WTRU as a simple beam switch operation. The source mB may transmit a beam switch command on the MAC CE to trigger a handover to a neighbor mB. The RLC context may persist across a handover to mBs within the cluster. The network may also configure WTRUs to perform autonomous mobility within the cluster. In case of autonomous mobility, the WTRU may dynamically choose any mB within the cluster to transmit and receive the data as soon as the WTRU performs uplink and downlink beam forming.”; Deenoo et al.; 0246)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the handover capability of Deenoo et al. into Yang1. By modifying the processing/messaging of Yang1 to include the handover capability as taught by the processing/messaging of Deenoo et al.  the benefits using latest information (Yang1; 0309) with improved handover (Deenoo et al.; 0236) are achieved.

As to claim 24:
Yang1 discloses:
handover 
(“Further, the cell in the carrier aggregation may be classified into a primary cell, a secondary cell, and a serving cell. The primary cell signifies a cell operated in a primary frequency. The primary cell signifies a cell which UE performs an initial connection establishment procedure or a connection reestablishment procedure or a cell indicated as a primary cell in a handover procedure. The secondary cell signifies a cell operating in a secondary frequency. Once the RRC connection is established, the secondary cell is used to provide an additional radio resource.”; Yang et al.; 0080)

Yang1 as described above does not explicitly teach:
wherein the [handover] operations are performed based on ... signaling, layer 2 (L2) signaling, or ....

However, Deenoo further teaches a L2 handover capability which includes:
wherein the [handover] operations are performed based on ... signaling, layer 2 (L2) signaling, or ....
 (“In the deployments that use self-backhaul, a handover procedure may be used. mmW mobility may be characterized by frequent handovers and shorter time of stay in each mmW small cell. If certain handover procedures are used, frequent ping pongs may happen and efforts to reduce the ping pong effect with hysteresis may result in increased radio link failures. mmW self-backhaul may enable a lightning X2 connection that may improve handover interruption times and reduce the effect of ping pong. The source and one or more target mBs (e.g., in a clustered deployment) may establish a WTRU-specific lightning X2 connection. In case of radio link failure, L2 handover, or WTRU-based autonomous mobility, the target mB may receive a UL RACH from the WTRU and an ID indicating the source mB. The target mB may coordinate with the source mB to set up a lightning X2 connection that may involve negotiating a schedule for data reception on the mmW backhaul link. The target mB may configure the WTRU to receive on the downlink according to the schedule on the backhaul link. Once a connection is established, the target mB may perform an amplify and forward operation on the data received from the source mB to the WTRU and vice versa. This may result in reduced latency and avoid the effects of ping pong. The duration of the connection may be controlled by a guard timer. On expiry of the guard timer, the target mB may be promoted to a serving mB, and a path switch may be triggered towards the macro mB or the SGW. The target mB may decode and forward the data mapped to the SRBs.”; Deenoo et al.; 0236)
(“Each of the eNode-Bs 160a, 160b, 160c may be associated with a particular cell (not shown) and may be configured to handle radio resource management decisions, handover decisions, scheduling of users in the uplink and/or downlink, and the like. As shown in FIG. 1D, the eNode-Bs 160a, 160b, 160c may communicate with one another over an X2 interface.”; Deenoo et al.; 0075)
(“Handover within a cluster may be triggered by L2 messaging, e.g., instead of L3 messaging. The handovers within the cluster may be seen by the WTRU as a simple beam switch operation. The source mB may transmit a beam switch command on the MAC CE to trigger a handover to a neighbor mB. The RLC context may persist across a handover to mBs within the cluster. The network may also configure WTRUs to perform autonomous mobility within the cluster. In case of autonomous mobility, the WTRU may dynamically choose any mB within the cluster to transmit and receive the data as soon as the WTRU performs uplink and downlink beam forming.”; Deenoo et al.; 0246)
(“WTRUs in dual connectivity operation may be configured with rules that specify the destination for measurement report. A WTRU may be configured to transmit the L2/L1 measurement report to the serving mB if the measurement events correspond to the intra-mB beam switch (such as, for example, intra-cell, inter-cell collocated in the same mB, different sectors). A WTRU may be configured to report RRC/L2 measurement report to the MeNB if the measurement event corresponds to inter-mB beam switch or handover.”; Deenoo et al.; 0185)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the L2 handover capability of Deenoo et al. into Yang1. By modifying the processing/messaging of Yang1 to include the L2 handover capability as taught by the processing/messaging of Deenoo et al.  the benefits using latest information (Yang1; 0309) with improved handover (Deenoo et al.; 0236) are achieved.

As to claim 25:
Yang1 as described above does not explicitly teach:
wherein the L1 signaling ..., ..., Physical Uplink Control Channel (PUCCH) transmissions, or ....

However, Deenoo further teaches a L1/PUCCH capability which includes:
wherein the L1 signaling ..., ..., Physical Uplink Control Channel (PUCCH) transmissions, or ....
(“The length and periodicity of measurement gap configuration may be dependent on one or more of mWTRU capability (e.g., number of PAAs, number of beams supported, support for analog or digital beamforming, support of two or more simultaneous RX beams, etc.), mWTRU mobility status (e.g., location and/or speed of the mWTRU), and the status of mWTRU measurement results (e.g., number of neighbor mB beams detected). The measurement gap configuration may account for a compromise between desired mobility performance vs degradation in throughput due to measurement overhead. A mWTRU may report minimum measurement gap requirements based on mWTRU capability and measurement status to the serving mB, e.g., to allow for optimal measurement gap configuration. The serving mB may consider the mWTRU inputs when allocating the measurement gaps. The mWTRU may transmit a MeasurementGapRequest (MGR) message with the contents including at least one of: adding/removing/modifying a measurement gap pattern ID, a gap length, a repetition period, a number of repetition, a gap purpose etc. Such a MGR message may be sent using L1 signaling (e.g., PUCCH or MAC CE or RRC signaling).”; Deenoo et al.; 0230)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the L1/PUCCH capability of Deenoo et al. into Yang1. By modifying the processing/messaging of Yang1 to include the L1/PUCCH capability as taught by the processing/messaging of Deenoo et al.  the benefits using latest information (Yang1; 0309) with improved handover (Deenoo et al.; 0236) are achieved.

As to claim 26:
Yang1 as described above does not explicitly teach:
wherein the L2 signaling includes Medium Access Control-Control Element (MAC-CE) transmissions, and wherein the handover operations are further performed independent of layer 3 (L3) signaling.

However, Deenoo further teaches a L2/MAC CE/L3 capability which includes:
wherein the L2 signaling includes Medium Access Control-Control Element (MAC-CE) transmissions, and wherein the handover operations are further performed independent of layer 3 (L3) signaling.
(“Handover within a cluster may be triggered by L2 messaging, e.g., instead of L3 messaging. The handovers within the cluster may be seen by the WTRU as a simple beam switch operation. The source mB may transmit a beam switch command on the MAC CE to trigger a handover to a neighbor mB. The RLC context may persist across a handover to mBs within the cluster. The network may also configure WTRUs to perform autonomous mobility within the cluster. In case of autonomous mobility, the WTRU may dynamically choose any mB within the cluster to transmit and receive the data as soon as the WTRU performs uplink and downlink beam forming.”; Deenoo et al.; 0246)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the L2/MAC CE/L3 capability of Deenoo et al. into Yang1. By modifying the processing/messaging of Yang1 to include the L2/MAC CE/L3 capability as taught by the processing/messaging of Deenoo et al.  the benefits using latest information (Yang1; 0309) with improved handover (Deenoo et al.; 0236) are achieved.

As to claim 28:
Yang1 as described above does not explicitly teach:
wherein the processor is further configured to:
determine to add a second network device for communicating with the UE; and
transmit, to the second network device, a second transmission indicating that the second network device establish a communication link with the UE.

However, Deenoo further teaches a handover/target mB capability which includes:
wherein the processor is further configured to:
determine to add a second network device for communicating with the UE; and
transmit, to the second network device, a second transmission indicating that the second network device establish a communication link with the UE 
(“In the deployments that use self-backhaul, a handover procedure may be used. mmW mobility may be characterized by frequent handovers and shorter time of stay in each mmW small cell. If certain handover procedures are used, frequent ping pongs may happen and efforts to reduce the ping pong effect with hysteresis may result in increased radio link failures. mmW self-backhaul may enable a lightning X2 connection that may improve handover interruption times and reduce the effect of ping pong. The source and one or more target mBs (e.g., in a clustered deployment) may establish a WTRU-specific lightning X2 connection. In case of radio link failure, L2 handover, or WTRU-based autonomous mobility, the target mB may receive a UL RACH from the WTRU and an ID indicating the source mB. The target mB may coordinate with the source mB to set up a lightning X2 connection that may involve negotiating a schedule for data reception on the mmW backhaul link. The target mB may configure the WTRU to receive on the downlink according to the schedule on the backhaul link. Once a connection is established, the target mB may perform an amplify and forward operation on the data received from the source mB to the WTRU and vice versa. This may result in reduced latency and avoid the effects of ping pong. The duration of the connection may be controlled by a guard timer. On expiry of the guard timer, the target mB may be promoted to a serving mB, and a path switch may be triggered towards the macro mB or the SGW. The target mB may decode and forward the data mapped to the SRBs.”; Deenoo et al.; 0236)
(“Each of the eNode-Bs 160a, 160b, 160c may be associated with a particular cell (not shown) and may be configured to handle radio resource management decisions, handover decisions, scheduling of users in the uplink and/or downlink, and the like. As shown in FIG. 1D, the eNode-Bs 160a, 160b, 160c may communicate with one another over an X2 interface.”; Deenoo et al.; 0075)
(“Handover within a cluster may be triggered by L2 messaging, e.g., instead of L3 messaging. The handovers within the cluster may be seen by the WTRU as a simple beam switch operation. The source mB may transmit a beam switch command on the MAC CE to trigger a handover to a neighbor mB. The RLC context may persist across a handover to mBs within the cluster. The network may also configure WTRUs to perform autonomous mobility within the cluster. In case of autonomous mobility, the WTRU may dynamically choose any mB within the cluster to transmit and receive the data as soon as the WTRU performs uplink and downlink beam forming.”; Deenoo et al.; 0246)
(“WTRUs in dual connectivity operation may be configured with rules that specify the destination for measurement report. A WTRU may be configured to transmit the L2/L1 measurement report to the serving mB if the measurement events correspond to the intra-mB beam switch (such as, for example, intra-cell, inter-cell collocated in the same mB, different sectors). A WTRU may be configured to report RRC/L2 measurement report to the MeNB if the measurement event corresponds to inter-mB beam switch or handover.”; Deenoo et al.; 0185)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the handover/target mB capability of Deenoo et al. into Yang1. By modifying the processing/messaging of Yang1 to include the handover/target mB capability as taught by the processing/messaging of Deenoo et al.  the benefits using latest information (Yang1; 0309) with improved handover (Deenoo et al.; 0236) are achieved.

As to claim 29:
Yang1 as described above does not explicitly teach:
wherein the network device determines to add the second network device based on ..., layer 2 (L2) signaling, or ....

However, Deenoo further teaches a L2 handover capability which includes:
wherein the network device determines to add the second network device based on ..., layer 2 (L2) signaling, or ....
 (“In the deployments that use self-backhaul, a handover procedure may be used. mmW mobility may be characterized by frequent handovers and shorter time of stay in each mmW small cell. If certain handover procedures are used, frequent ping pongs may happen and efforts to reduce the ping pong effect with hysteresis may result in increased radio link failures. mmW self-backhaul may enable a lightning X2 connection that may improve handover interruption times and reduce the effect of ping pong. The source and one or more target mBs (e.g., in a clustered deployment) may establish a WTRU-specific lightning X2 connection. In case of radio link failure, L2 handover, or WTRU-based autonomous mobility, the target mB may receive a UL RACH from the WTRU and an ID indicating the source mB. The target mB may coordinate with the source mB to set up a lightning X2 connection that may involve negotiating a schedule for data reception on the mmW backhaul link. The target mB may configure the WTRU to receive on the downlink according to the schedule on the backhaul link. Once a connection is established, the target mB may perform an amplify and forward operation on the data received from the source mB to the WTRU and vice versa. This may result in reduced latency and avoid the effects of ping pong. The duration of the connection may be controlled by a guard timer. On expiry of the guard timer, the target mB may be promoted to a serving mB, and a path switch may be triggered towards the macro mB or the SGW. The target mB may decode and forward the data mapped to the SRBs.”; Deenoo et al.; 0236)
(“Each of the eNode-Bs 160a, 160b, 160c may be associated with a particular cell (not shown) and may be configured to handle radio resource management decisions, handover decisions, scheduling of users in the uplink and/or downlink, and the like. As shown in FIG. 1D, the eNode-Bs 160a, 160b, 160c may communicate with one another over an X2 interface.”; Deenoo et al.; 0075)
(“Handover within a cluster may be triggered by L2 messaging, e.g., instead of L3 messaging. The handovers within the cluster may be seen by the WTRU as a simple beam switch operation. The source mB may transmit a beam switch command on the MAC CE to trigger a handover to a neighbor mB. The RLC context may persist across a handover to mBs within the cluster. The network may also configure WTRUs to perform autonomous mobility within the cluster. In case of autonomous mobility, the WTRU may dynamically choose any mB within the cluster to transmit and receive the data as soon as the WTRU performs uplink and downlink beam forming.”; Deenoo et al.; 0246)
(“WTRUs in dual connectivity operation may be configured with rules that specify the destination for measurement report. A WTRU may be configured to transmit the L2/L1 measurement report to the serving mB if the measurement events correspond to the intra-mB beam switch (such as, for example, intra-cell, inter-cell collocated in the same mB, different sectors). A WTRU may be configured to report RRC/L2 measurement report to the MeNB if the measurement event corresponds to inter-mB beam switch or handover.”; Deenoo et al.; 0185)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the L2 handover capability of Deenoo et al. into Yang1. By modifying the processing/messaging of Yang1 to include the L2 handover capability as taught by the processing/messaging of Deenoo et al.  the benefits using latest information (Yang1; 0309) with improved handover (Deenoo et al.; 0236) are achieved.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US 20200259618 (hereinafter “Yang1”) and in further view Park et al. US 20210100061.

As to claim 30:
Yang1 as described above does not explicitly teach:
wherein the transmission corresponds to a request for coordination across two or more Transmission Reception Points (TRPs) for transmission parameters, and wherein the processor is further configured to:
transmit, to a second network device, a second transmission indicating the transmission parameters for the UE.

However, Park further teaches a request/resource coordination capability which includes:
wherein the transmission corresponds to a request for coordination across two or more Transmission Reception Points (TRPs) for transmission parameters, and wherein the processor is further configured to:
transmit, to a second network device, a second transmission indicating the transmission parameters for the UE.
(“In an example, the first base station may send, to the second base station, at least one secondary node configuration request message comprising session configuration parameters of the second session and/or the first session) and bearer configuration parameters of the at least one second bearer and/or the at least one first bearer). In an example, based on determining to configure the first session via the first base station and the second session via the second base station, the first base station may send, to the second base station, the at least one secondary node configuration request message comprising the session configuration parameters of the second session and the bearer configuration parameters of the at least one second bearer. In an example, based on determining to configure the second session via the first base station and the first session via the second base station, the first base station may send, to the second base station, the at least one secondary node configuration request message comprising the session configuration parameters of the first session and the bearer configuration parameters of the at least one first bearer. In an example, based on determining to configure the first session and the second session via the second base station, the first base station may send, to the second base station, the at least one secondary node configuration request message comprising the session configuration parameters of the first session and the second session and the bearer configuration parameters of the at least one first bearer and the at least one second bearer.”; Park et al.; 0268)
(“In an example, the at least one secondary node configuration request message may comprise at least one of: Message Type, M-NG-RAN node UE XnAP ID (e.g., identifier of the wireless device), UE Security Capabilities, S-NG-RAN node Security Key, S-NG-RAN node UE AMBR, Selected PLMN, Mobility Restriction List, Index to RAT/Frequency Selection Priority, PDU Session Resources To Be Added/Modified List (e.g., for each PDU session: PDU Session ID, S-NSSAI, network slice information, S-NG-RAN node PDU Session AMBR, PDU Session Resource Setup/Modification Info—SN terminated, PDU Session Resource Setup/Modification Info—MN terminated, etc.), M-NG-RAN node to S-NG-RAN node Container, S-NG-RAN node UE XnAP ID, Expected UE Behavior, Requested Split SRBs, PCell ID, Desired Activity Notification Level, Available DRB IDs, S-NG-RAN node Maximum Integrity Protected Data Rate Uplink, S-NG-RAN node Maximum Integrity Protected Data Rate Downlink, Location Information at S-NODE reporting, MR-DC Resource Coordination Information, Masked IMEISV, NE-DC TDM Pattern, and/or the like. In an example, the PDU session resource setup/modification info—SN terminated and/or the PDU session resource setup/modification info—SN terminated of the at least one secondary node configuration request message may comprise at least one of: UL NG-U UP TNL Information at UPF (e.g., the first uplink TEID for the first session and/or the second uplink TEID for the second session), PDU Session Type (e.g., IP, non-IP, ethernet, IPv4, IPv6, IPv4v6, unstructured, etc.), Network Instance (e.g., for selecting a particular transport network resource), QoS Flows To Be Setup/Modified List (e.g., for each QoS flow: QoS Flow Identifier, QoS Flow Level QoS Parameters, Offered GBR QoS Flow Information, etc.), Data Forwarding and Offloading Info from source NG-RAN node, Security Indication, Security Result, Common Network Instance, radio bearers (RBs) To Be Setup/Modified List (e.g., for each bearers: DRB ID, MN UL PDCP UP TNL Information, RLC Mode, UL Configuration, DRB QoS, PDCP SN Length, secondary MN UL PDCP UP TNL Information, Duplication Activation, QoS Flow Identifier, QoS Flow Level QoS Parameters, etc.), and/or the like.”; Park et al.; 0270)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the request/resource coordination capability of Park et al. into Yang1. By modifying the processing/messaging of Yang1 to include the request/resource coordination capability as taught by the processing/messaging of Park et al.  the benefits using latest information (Yang1; 0309) with increased resource efficiency (Park et al.; 0221) are achieved.

Allowable Subject Matter
Claim(s) 7, 19, 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20220167315 – teaches a request for resource coordination between base stations (see para. 0284).
US 20220116089 – teaches association of SSBs and TRPs (see para. 0303).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464